                      UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
                            MILWAUKEE DIVISION
______________________________________________________________________________

DARLENE BRUNETT,
                                                          Case No.: 2:18-cv-00168-LA
              Plaintiff,

v.

CONVERGENT OUTSOURCING, INC.,

              Defendant.



                                            ORDER


       THIS MATTER COMING before this Court on the parties' Joint Civil L.R. 7(h)

Expedited Non-Dispositive Motion to Reset the Briefing Schedules on Motion for Summary

Judgment and Motion for Class Certification, and the Court being fully advised in the premises

and having found that the parties has demonstrated good cause regarding the relief requested;

       IT IS HEREBY ORDERED:

       That the briefing schedule for Plaintiff's Motion for Class Certification be reset as

follows: Defendant's Response in opposition to Plaintiff's Motion for Class Certification to be

filed by May 6, 2019 and Plaintiff's Reply in support of the Motion for Class Certification to be

filed by May 20, 2019 in the above-captioned matter.

       That the briefing schedule for Defendant's Motion for Summary Judgment be reset as

follows: Plaintiff's Response in opposition to Defendant's Motion for Summary Judgment to be

filed by May 8, 2019 and Defendant's Reply in support of its Motion for Summary Judgment to

be filed by May 22, 2019 in the above-captioned matter.




                                                                                 303553904v1 1015507
          Case 2:18-cv-00168-LA Filed 04/18/19 Page 1 of 2 Document 41
Dated at Milwaukee, Wisconsin, this _18th__ day of __April___ 2019.

                            THE COURT:


                            ___s/Lynn Adelman_______




                                      2
                                                                      303553904v1 1015507
   Case 2:18-cv-00168-LA Filed 04/18/19 Page 2 of 2 Document 41
